Application by the Grievance Committee for the Second and Eleventh Judicial Districts, pursuant to statute (Judiciary Law, § 90 [4]), (1) to strike the name of Marc Gil Schultz, an attorney admitted to practice in this court on January 31, 1973 from the roll of attorneys on the grounds that he has been convicted after a jury verdict of violating 18 USC § 1962 (d), (c), §§ 1341, 1342, in the United States District Court for the Eastern District of New York and was sentenced on October 15, 1985, or in the alternative, (2) to declare the continued suspension of the respondent for his conviction of a serious crime.
Application insofar as it seeks the respondent’s disbarment, denied. The issues raised by the petition containing the charges to be served upon respondent, including the facts which constituted the conviction of the serious crime (a Federal felony) and the respondent’s answer thereto are to be referred to Stanley Buchsbaum, Esq., 3101 Avenue I, Brooklyn, New York 11210 as a Special Referee to hear and to report, together with his findings.
The automatic suspension which arose upon the conviction of the serious crime shall continue until the further order of this court.
The Grievance Committee for the Second and Eleventh Judicial Districts is authorized to institute and prosecute a disciplinary proceeding in the court, as petitioner, against respondent and Robert H. Straus, Esq., Chief Counsel to the *576committee, Suite 1200, Municipal Building, Brooklyn, New York, is hereby appointed as attorney for the petitioner in such proceeding. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.